 
 
STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (this "Agreement") is made this 6th day of
February 2009 by and among the sellers listed on Schedule A attached hereto
(collectively, the “Sellers” and individually each a “Seller”), on the one hand,
and Trinad Capital Master Fund, Ltd. (the “Buyer”).  Each party to this
Agreement is referred to herein as a “Party,” and they are all referred to
collectively as “Parties.”


THE PARTIES HEREBY AGREE AS FOLLOWS:


1.           Purchase and Sale of Stock.


(a)           Sale of Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties and covenants
contained herein, Buyer agrees to purchase from Sellers and Sellers agree to
sell to Buyer an aggregate of four hundred ninety three thousand five hundred
(493,500) shares of common stock, $.0001 par value per share (the “Shares”), of
Noble Medical Technologies, Inc., a Delaware corporation (the “Company”), for
$0.50 per share for a total purchase price of two hundred forty six thousand
seven hundred fifty dollars (USD $246,750) (the “Purchase Price”), pro rata in
proportion to the number of Shares being sold by such Seller as set forth on
Schedule A attached hereto.


 
(b)
Closing.



(i)           The closing of the transactions contemplated hereunder (the
“Closing”) shall take place at the offices of the attorney for the Buyer in New
York City on February 6, 2009 or such other date as Seller’s and Buyer may
mutually agree upon (the “Closing Date”).
 
(ii)           At the Closing:
 
(a) Each Seller shall transfer to Buyer, good and marketable title to the his
Shares as reflected on Schedule A hereto, free and clear of any and all liens,
claims, encumbrances and adverse interests of any kind, by delivering to Buyer
the certificates representing the Shares in negotiable form, duly endorsed in
blank, or with stock transfer powers attached thereto.
 
(b) Buyer shall deliver to the Sellers’ attorney, Frank J Hariton, Esq., the
Purchase Price via wire to the following coordinates:
 
Frank J. Hariton Attorney Trust Account
JP Morgan Chase Bank Account #
Swift Number
ABA Number


(c) Upon the Closing, Frank J Hariton shall deliver the Purchase Price for each
Seller’s shares to such Seller by check delivered first class mail to such
Seller’s address as reflected on the books of the Company, or, if wiring
instructions have been received by Frank J. Hariton, Esq. Then by wire transfer
as directed by such Seller and instructions shall be given to the transfer agent
to deliver free trading certificates to the Shares to the Buyer.  Frank J.
Hariton, Esq. shall be fully protected in his actions hereunder and held
harmless and indemnified by each and every Seller from all claims made hereunder
to the fullest extent of the law except in the event of his willful or gross
negligence or his fraud.  The Parties further acknowledge that Frank J. Hariton,
Esq. has acted as counsel for Sellers hereunder and waive any and all conflicts
that may arise therefrom.



--------------------------------------------------------------------------------


 
2.           Representations and Warranties of Sellers.  Each Seller hereby
represents and warrants to the Buyer that:


(a)           Seller is the record and beneficial owner of the Shares and has
sole power and authority over the disposition of the Shares.  The Shares are
free and clear of any liens, claims, encumbrances, and charges.


(b)           The Shares have not been sold, conveyed, encumbered, hypothecated
or otherwise transferred by Seller except pursuant to this Agreement.


(c)           Seller has the legal right to enter into and to consummate the
transactions contemplated hereby and otherwise to carry out his obligations
hereunder.  This Agreement constitutes the valid and binding obligation of
Seller.  The execution, delivery and performance by the Seller of this Agreement
does not violate any contractual restriction contained in any agreement which
binds or affects or purports to bind or affect the Seller.  No Seller is a party
to any agreement, written or oral, creating rights in respect of any of such
Shares in any third party or relating to the voting of its Shares.  No Seller is
a party to any outstanding or authorized options, warrants, rights, calls,
commitments, conversion rights, rights of exchange or other agreements of any
character, contingent or otherwise, providing for the purchase, issuance or sale
of any of the Shares, and there are no restrictions of any kind on the transfer
of any of the Shares other than (a) restrictions on transfer imposed by the
Securities Act of 1933, as amended (the “Securities Act”) and (b) restrictions
on transfer imposed by applicable state securities or “blue sky” laws


(d)           The Shares have been included in a registration statement on Form
S-1 and Seller or Frank J. Hariton, Esq. has delivered a true copy of the
prospectus included in such registration statement to the Buyer.


(e)            Seller acknowledges that Seller has been advised that Buyer or
others may take various actions including actions which result in the Shares
greatly increasing in value and that by executing this agreement, Seller
expressly waives any and all right to participate in any way in any such
increase in value of the shares of the Company.


3.           Representations and Warranties of Buyer.  Buyer hereby warrants and
represents to the Seller that:


(a)           Authority.  Buyer has the requisite power and authority to enter
into and to consummate the transactions contemplated hereby and otherwise to
carry out its obligations hereunder.


(b)           Receipt of Prospectus.  Buyer acknowledges receipt of the
prospectus referred to in subparagraph 2(d) hereof.



--------------------------------------------------------------------------------




4.           Miscellaneous.


(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
heirs, legal representatives, successors and assigns of the parties.


(b)           Governing Law/Venue.  This Agreement shall be governed by and
construed under the laws of the State of California as applied to agreements
entered into and to be performed entirely within California.  Any dispute or
controversy concerning or relating to this Agreement shall be subject to the
exclusive jurisdiction of the federal, state and city courts that sit in and for
the City and County of Los Angeles in the State of California.  Each party
hereto irrevocably consents to the in personam jurisdiction of such courts
provided that copy of service is made upon such party by registered or certified
mail and a period of no less than thirty days from receipt of such service is
permitted for response thereto.


(c)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


(e)           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or sent by
overnight delivery by a nationally recognized overnight courier upon proof of
sending thereof and addressed to the party to be notified at the address
indicated for such party above and on Schedule A attached hereto, or at such
other address as such party may designate by written notice to the other
parties.


(f)           Expenses.  Each of the parties shall bear its own costs and
expenses incurred with respect to the negotiation, execution, delivery, and
performance of this Agreement.


(g)           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of Seller and Buyer.



--------------------------------------------------------------------------------


 
(h)           Entire Agreement.  This Agreement represents and constitutes the
entire agreement and understanding between the parties with regard to the
subject matter contained herein.  All prior agreements, understandings and
representations are hereby merged into this Agreement.


IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.
 
 

  BUYER:           TRINAD CAPITAL MASTER FUND, LTD.                
 
By:
/s/ Jay A. Wolf       Jay A. Wolf          

 

  SELLERS:     [Signatures set forth on Schedule A hereto]                
ESCROW AGENT:                  
 
By:
/s/ Frank J. Hariton       Frank J. Hariton, Esq.          

 

--------------------------------------------------------------------------------


 
Schedule A


Sellers




Seller’s Name
 
Shares Sold
 
Signature
 
Ballmer, Matthew
8,000
/s/ Ballmer Matthew
     
Banks-Conder_Jennifer
4,000
/s/ Banks-Conder Jennifer
     
Belcher_Donny
4,000
/s/ Belcher Donny
     
Berger, David
4,000
/s/ Berger David
     
Bian, Bo
8,000
/s/ Bian Bo
 
 
 
Bickmore, Barry
4,000
/s/ Bickmore Barry
     
Burgener, Jewell
4,000
/s/ Burgener Jewell
     
Chasnoff, Ivan
4,000
/s/ Chasnoff Ivan
     
Cheng, Nian-Peng
4,000
/s/ Cheng Nian-Peng
     
Conder_Floyd
4,000
/s/ Conder Floyd
     
DeMatteo, Michael
4,000
/s/ DeMatteo Michael
     
Elias, Erin
4,000
/s/ Elias Erin
     
Faiman, Daniel
4,000
/s/ Faiman Daniel
     
Faiman, Lester
4,000
/s/ Faiman Lester

 

--------------------------------------------------------------------------------


 
Seller’s Name
 
Shares Sold
 
Signature
 
Fong, Alister
4,000
/s/ Fong Alister
     
Goy, Sui Hock
4,000
/s/ Goy Sui Hock
     
Hariton, Frank
80,000
/s/ Hariton Frank
     
Henich, Geri
4,000
/s/ Henich Geri
     
Hilterbrant, Stephen L.
4,000
/s/ Hilterbrant Stephen L.
     
Hilterbrant, Trust
4,000
/s/ Hilterbrant Trust
     
Hopp, Jonathan
4,000
/s/ Hopp Jonathan
     
Leaf, Julie
4,000
/s/ Leaf Julie
     
Lou, Wei
8,000
/s/ Lou Wei
     
Lukacs, Roy
4,000
/s/ Lukacs Roy
     
Lund, Aubrey
4,000
/s/ Lund Aubrey
     
Lund, John
4,000
/s/ Lund John
     
Lund, Jonathan
4,000
/s/ Lund Jonathan
     
Lund, Nancy
4,000
/s/ Lund Nancy
     
Lund, Roger
4,000
/s/ Lund Roger
     
Oh, Teresa
4,000
/s/ Oh Teresa

 

--------------------------------------------------------------------------------


 
Seller’s Name

Shares Sold
 
Signature
 
O'Tell, Arlene
4,000
/s/ O'Tell Arlene
     
Porter, Steve
4,000
/s/ Porter Steve
     
Rong, Ma
12,000
/s/ Rong Ma
     
Rundell, Chelsea
4,000
/s/ Rundell Chelsea
     
Rundell, Meagan
4,000
/s/ Rundell Meagan
     
Schneider, Mark
4,000
/s/ Schneider Mark
     
Steiger, Muriel
8,000
/s/ Steiger Muriel
     
Steiger, Sage
4,000
/s/ Steiger Sage
     
Vetere, Michael
4,000
/s/ Vetere Michael
     
Wood, Elane
4,000
/s/ Wood Elane
     
Krutosik, Richard
313,500
/s/ Krutosik Richard




--------------------------------------------------------------------------------


 